                Case 19-10844-BLS             Doc 494       Filed 10/09/19        Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  ) Chapter 11
                                                        )
Achaogen, Inc., 1                                       ) Case No. 19-10844 (BLS)
                                                        )
                                 Debtor.                ) (Jointly Administered)
                                                        )

                   NOTICE OF CHANGE IN CERTAIN HOURLY RATES FOR
                      KLEHR HARRISON HARVEY BRANZBURG LLP

        PLEASE TAKE NOTICE that, on June 14, 2019, the Bankruptcy Court for the District of
Delaware entered the Order Pursuant to 11 U.S.C. § 1103(a) Authorizing and Approving the
Retention and Employment of Klehr Harrison Harvey Branzburg LLP as Co-Counsel to the Official
Committee of Unsecured Creditors Nunc Pro Tunc to April 23, 2019 [Docket No. 270] (the
“Retention Order”).

        PLEASE TAKE FURTHER NOTICE that, in accordance with the Retention Order, Klehr
Harrison Harvey Branzburg LLP, co-counsel to the official committee of unsecured creditors of the
above-captioned debtors and debtors in possession, hereby provides notice of the following revised
hourly rates, effective November 1, 2019:

         Timekeeper Category                                 Hourly Rate Range
         Associates                                          $275.00 to $445.00


Dated: October 9, 2019                             /s/ Domenic E. Pacitti
Wilmington, Delaware                               Domenic E. Pacitti (DE Bar No. 3989)
                                                   KLEHR HARRISON HARVEY BRANZBURG LLP
                                                   919 North Market Street, Suite 1000
                                                   Wilmington, Delaware 19801
                                                   Telephone:    (302) 426-1189
                                                   Facsimile:    (302) 426-9193

                                                   Co-Counsel to the Official Committee of Unsecured
                                                   Creditors




1   The last four digits of the Debtor’s federal tax identification number are 3693. The mailing address for the
    Debtor for purposes of this chapter 11 case is 1 Tower Place, Suite 400 South, San Francisco, California 94080.



PHIL1 8271532v.1
